Name: Commission Regulation (EEC) No 2159/89 of 18 July 1989 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72
 Type: Regulation
 Subject Matter: production;  accounting;  EU finance;  marketing;  agricultural structures and production;  plant product
 Date Published: nan

 Avis juridique important|31989R2159Commission Regulation (EEC) No 2159/89 of 18 July 1989 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72 Official Journal L 207 , 19/07/1989 P. 0019 - 0034 Finnish special edition: Chapter 3 Volume 29 P. 0246 Swedish special edition: Chapter 3 Volume 29 P. 0246 *****COMMISSION REGULATION (EEC) No 2159/89 of 18 July 1989 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1119/89 (2), and in particular Article 14g thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 1636/87 (4), and in particular Article 5 (3) thereof, Whereas Title IIa of Regulation (EEC) No 1035/72 provides for various specific measures to make good the inadequacy of production and marketing facilities for certain nuts and locust beans; whereas the aids provided for are granted to producers' organizations which have received specific recognition and which have submitted a plan approved by the competent national authority for improving the quality and the marketing of their produce; Whereas it should be made clear that such specific recognition is not subject to prior recognition under Article 13 of Regulation (EEC) No 1035/72; whereas it is granted irrespective of the latter once the special conditions laid down for the granting thereof have been met; Whereas the conditions laid down for the granting of recognition must provide some reasonable assurance that the producers' organizations receiving Community aid will, by virtue of the scope and duration of their activities and the very manner of their operation, help to bring about the desired improvement in production and marketing facilities for the products in question; whereas, to ensure that such producers' organizations enjoy at least a degree of stability, minimum limits should be laid down for the number of members and for the quantities of nuts and locust beans produced, depending on the characteristics of the various Community regions; whereas, to the same end, it must be made a requirement that the statutes of such organizations are to include clauses which explicitly state that the producers are to control the decisions and verify the operation of the organization and clauses laying down penalties for any infringement of the agreed rules; Whereas, in the interests of efficiency and good management, the aid granted by the Member State and the Community towards plans for the improvement of quality and marketing arrangements should be used only to finance marginal plantations; whereas the minimum area of a specialized orchard should even be defined for each region of production; Whereas definitions should be laid down for the types of measures which may be included in plans where the primary objective is to improve the quality of production pursuant to Article 14d of Regulation (EEC) No 1035/72; whereas, although the national authorities will be responsible for approving the plans, there must be consultation and administrative cooperation with the Commission so that the aims of the regulations are upheld and so that the Commission can, if necessary, request alterations to the draft plan or even refuse to approve the granting of national or Community financial aid; Whereas it should be made clear what measures to develop and improve Community consumption and utilization of nuts and locust beans will qualify for financial aid from the Community; whereas, to this end, the plans submitted must offer some guarantee that they are in the Community interest, that the measures taken will be effective, and that their direct or indirect impact will be to increase the consumption and utilization of the products concerned; whereas plans must be submitted by trade bodies or groups with some technical experience or by representatives of the economic sectors concerned; whereas, save as otherwise provided by the Commission, the performance or direct supervision of the work by the body or group which submitted the plan may be taken as evidence of the good falth of the parties concluding a contract with the Commission; whereas it should be stipulated that the various rules governing the fulfilment of the undertakings given are to be laid in a contract; Whereas certain general rules should be laid down for financing the aid to be charged to the EAGGF Guarantee Section in accordance with Title IIa of Regulation (EEC) No 1035/72; whereas it should be made clear that Community aid may be paid out by the Member State only after, or at any rate not before, the national aid has been paid only after the proper checks have been carried out; Whereas the aid for implementing plans to improve quality and marketing arrangements should be paid annually on the basis of the work actually carried out in accordance with the approved plans: whereas the maximum amount of aid per hectare, as fixed by Council Regulation (EEC) No 790/89 (1), should be converted into the national currency concerned at the agricultural conversion rate applicable on the first day of each marketing year, in accordance with the provisions of Regulation (EEC) No 1676/85; Whereas, for the purpose of implementing the various specific measures in question, the producers' organizations receiving the aid must be obliged to transmit detailed and precise information, at pre-set intervals, to the authority designated by the Member State so that the said authority can monitor the fulfilment of the undertakings given by the producers' organizations; Whereas the beneficiaries' obligation to provide information cannot in itself guarantee proper management of the measures concerned; whereas, therefore, it should be made clear what verification of documents and on-the-spot checks are to be made by the national authorities in connection with the various types of aid provided for in Title IIa of Regulation (EEC) No 1035/72; Whereas the most serious failures to fulfil the obligations laid down in Regulation (EEC) No 1035/72 or in this Regulation must be penalized in the appropriate manner; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. Procedure' organizations engaged in the production and marketing of nuts and/or locust beans - which have received specific recognition in accordance with Title I, - and which have submitted a quality and marketing improvement plan meeting the requirements of Title II and approved by the Member State concerned shall qualify for the specific measures provided for in Title IIa of Regulation (EEC) No 1035/72, subject to the rules laid down in Titles II, III and IV of this Regulation. 2. The Community shall contribute, on the terms laid down in Titles IV and V towards financing measures to expand and improve the consumption and utilization of the abovementioned products. TITLE I Specific recognition of producer's organizations for nuts and/or locust beans Article 2 Member States shall grant specific recognition to organizations and groups of producers (hereinafter referred to as 'producers' organizations') engaged in the production and marketing of nuts and/or locust beans: 1. Which have been set up at the instigation of the producers themselves with a view to achleving, in the nut and locust bean sector, the objectives referred to in Article 13 (1) (a) of Regulation (EEC) No 1035/72; 2. which require their members to meet the obligations listed in this Article; 3. which make available to their members technical facilities for pre-sale operations, including storage and packaging of the products concerned; 4. whose statutes: (a) make it compulsory for producers to have all their production of nuts and/or locust beans sold by the producers' organization; (b) include provisions designed to ensure that producers have control over the organization and the decisions which it takes; (c) lay down penalties for any infringement of the organization's rules by producers belonging thereto; (d) make it compulsory for producers: - to belong to the producers' organization for a period of at least three years, - to give at least 12 months' advance notice of their departure therefrom; (e) include provisions concerning the fees to be paid by their members; 5. which provide evidence of a sufficient level of economic activity, representing at the same time: - a minimum number of producers, - a minimum production per product and per region of production (Annexe I); 6. which give a written undertaking to submit a quality and marketing improvement plan in accordance with Title II; 7. which keep separate accounts for their activities relating to nuts and/or locust beans. Article 3 1. Producers' organizations shall submit their application for specific recognition to the competent authority designated by the Member State, together with their articles of incorporation and the particulars listed in Annex II. 2. The competent authority shall check the accuracy of the particulars supplied by scrutiny of documents and by on-the-spot inspections. In doubtful cases the competent authority shall carry out any appropriate checks to ensure compliance with the conditions laid down in Article 2. 3. Specifric recognition shall be granted within three months of lodging the application, subject to any delay resulting from additional enquiries. 4. Each year, before 1 November, producers' organizations shall forward to the competent authority an updated version of the particulars listed in Annex II. Article 4 The competent authority shall make periodic checks, and at least every three years, to ensure that the producers' organizations recognized in accordance with Article 3 are operating in the correct manner and that they are observing the conditions laid down for their recognition. The competent authority shall withdraw specific recognition if it finds that: - the obligations on which recognition is conditional have not been met, - the particulars referred to in Article 3 (4) have not been supplied, or - the particulars supplied are deliberately misleading. Article 5 Each year, by 31 December, forward to the Commision: 1. a list of the producers' organizations for nuts and/or locust beans which have received specific recognition; 2. for each producers' organization, the form shown in Annex II, duly completed. TITLE II The quality and marketing improvement plan Article 6 For the purposes of this Regulation, a homogeneous and cohesive area used for the growing of nuts and/or locust beans, hereinafter, referred to as an 'orchard', shall mean a plantation which is not intersected by other crops or plantations and which is geographically continuous. A single row of nut trees and/or locust trees planted alongside roads or other crops shall not be considered an orchard. The area of orchards taken into account for the purposes of applying this Title and for the granting of financial aid from the Member State and the Community may not be less than a surface area of 0,20 hectares. Article 7 The quality and marketing improvement plan, hereinafter referred to as the 'plan', which the producers' organization undertakes to implement on all or some of the orchards belonging to its members, shall provide for one or more of the following types of measure, with a view to improving productivity in the long term: - the grubbing of nut trees and/or locust trees, followed by the planting of new trees, - varietal conversion, - the improvement of techniques for the growing, maintenance and pruning of orchards, - genetic improvement and certification, stimulation and pollination, - soil preparation, fertilization and improvement, - planning and implementation of pest control, - the provision of technical assistance to the members fo the organization, in the form of training and guidance of crop management, - the acquisition and use of market-preparation, storage, packaging and other facilities, - technical assistance with sales management. Measures qualifying for financial aid under the structural regulations shall not be eligible under this Regulation. Article 8 1. Producers' organizations shall submit their draft plans for approval by the competent authority designated by the Member State, in the form shown at Annexe III and together with all the supporting documents. Implementation of the plan must not commence until the latter has been approved by the competent national authority. 2. The competent authority shall take a decision on the draft plan within five months of receiving the latter. Requests for changes as referred to in paragraph 3 (b) shall result in an interruption of that period. (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 118, 29. 4. 1989, p. 12. (3) OJ No L 164, 24. 6. 1985, p. 1. (4) OJ No L 153, 13. 6. 1987, p. 1. (1) OJ No L 85, 30. 3. 1989, p. 6. The competent authority shall: - use all appropriate means, including on-the-spot inspections, to check the accuracy of the information provided on the condition and the composition of the orchards belonging to the members of the producers' organization at the time when the plan is submitted, - check that the plan has been submitted in the form shown in Annex III and that it is in line with the objectives of this Title, - verify the economic self-consistency and technical validity of the draft plan, the validity of the estimates and the financing plan, and the timetable for implementation. Before the end of the second month following receipt of the draft plans, the competent authority shall forward to the Commission those which may, in its opinion, be approved under Article 14d of Regulation (EEC) No 1035/72, together with a general assessment of their compliance with the criteria referred to in the third indent of the preceding subparagraph. Within 60 days of receiving such communication, the Commission shall, if necessary, request the competent authority to reject plans or to have them modified. 3. The competent authority shall: (a) either approve plans if they meet the requirements of Article 14d of Regulation (EEC) No 1035/72 and the requirements of this Title; (b) or request changes to draft plans, either on its own initiative or at the Commission's request. Draft plans must not be approved until they incorporate the changes requested; (c) or reject plans, either on its own initiative or at the Commission's request. 4. Where there is a request to change the plan for technical reasons or through a desire to extend the area covered by the plan, in particular following an increase in the number of member producers, the competent authority shall take a decision in accordance with this Article. However, the time limit for the implementation of the amended plan may not exceed that originally laid down. 5. During the implementation of each plan the competent authority shall make periodic checks, by means of their reports which are to be sent to it each year by the producers' organizations concerned and by means of on-the-spot inspections, on the progress being made with the implementation of the approved plan, on whether the work done complies with the technical and financial requirements, and on the accuracy of the supporting documents submitted. At least two on-the-spot inspections shall be conducted on each plan in the course of implementation. Article 9 Each year, by 31 December, the competent authority shall forward to the Commission a report on the progress made in the implementation of the approved plans and on the outcome of the inspections carried out and shall provide the Commission with all relevant information should any difficulties arise in the course of implementation which could jeopardize fulfilment of the undertakings given by the producers' organizations. TITLE III Aid for the formation of producers' organizations and for the establishment of a revolving fund Article 10 For the purposes of calculating the additional flat-rate aid for the formation of producers' organizations as provided for in Article 14b of Regulation (EEC) No 1035/72: 1. the quantities to be taken into consideration shall be those of products which have not been shelled; in the case of locust beans, the quantities to be taken into consideration shall be those of beans in the pod; 2. the quantities marketed shall be taken to mean those actually sold during the first marketing year following that of specific recognition. Article 11 To qualify for the specific aid for the establishment of a revolving fund as provided for in Article 14c of Regulation (EEC) No 1035/72, producers' organizations shall communicate to the competent authority: 1. the structure of the capital of the revolving fund and proof of the producers' organization's contribution to the said capital; 2. the arrangements for financing the revolving fund so that it can operate in a proper manner with a view to attaining the objectives laid down in Article 4c (2); such proof may be provided in the form of statements from a separate bank account; 3. the supporting documents attesting to the value of the produce marketed: - during the first marketing year following the date of specific recognition, - or during another marketing year following recognition. The value of the produce marketed shall be determined on the basis of: - the annual volume of sales during the said marketing year, - the average producer prices obtained over that marketing year. Article 12 During the three marketing years following the payment of the aid in accordance with Article 18, the competent authority shall carry out checks to ensure: - that the fund has operated and has been sustained as stated in the communication sent pursuant to Article 11 (2), - that, at the beginning of each marketing year, the fund is reconstituted. The value of stocks of produce may be taken into account for the purposes of evaluating compliance with this obligation. For inspection purposes, the producers' organization shall at all times keep at the disposal of the competent authority the bank statements and supporting documents attesting to transactions relevant to the operation of the fund. TITLE IV Promotional measures Article 13 1. Measures aimed at developing and improving consumption and use of nuts and/or locust beans in the Community, as provided for in Article 4e of Regulation (EEC) No 1035/72, shall be of the following types: - market research, - the search for new outlets, - economic studies relating to the design of packaging and presentation, - the organization of contacts between the various economic operators, - the organization of, and participation in, trade fairs and other trade-related events, - promotional measures other than advertising campaigns, - consumer surveys and tests, - specialized publications, - nutritional and dietetic studies. 2. To qualify for Community financing, the measures proposed must: - place particular emphasis on the fact that the products are of Community origin, - have an appreciable scope in terms of the market situation and market trends, - ofter some guarantee as to their satisfactory completion, - be submitted either by a body with specific and substantiated technical experience or by an association or group which is representative of the various trade sectors or economic activities concerned within the Community. The measures shall be proposed by bodies, associations or groups established within the Community. Measures which are brand-oriented or which make reference to a particular country or region of production shall be ineligible. Article 14 Except where otherwise decided, by the Commission, measures must be carried out by the body, association or group which submitted the draft plan. Only measures begun after the Commission's approval of the draft plan shall be eligible for financing under this Regulation. Overhead costs incurred on the measures concerned shall qualify for financing only where the percentage specified in the contract concluded with the Commission is not exceeded. Article 15 1. Proposals for measures shall be submitted in duplicate to the Commission by 31 December of each year. 2. Proposals must include at least the following information: (a) the title of the proposal, that is, a reference to the relevant measure or measures specified in Article 13; (b) the name of business name of those submitting the proposal; (c) a summary outline of the proposed measure, including an introduction clearly defining the objectives (diagnosis of problems, targets to be pursued, strategy to be followed, etc.): - the expected results, and in particular the direct or indirect impact which the measure is expected to have on the marketing and consumption of the products concerned, - the successive phases of implementation, the timetable for implementation; (d) the cost of the proposed measure or measures, expressed in ecus and net of tax, with an item-by-item breakdown (based on comparative estimates, where necessary) and the relevant financing plan; (e) where appropriate, the most recent report available on the activities of the body or group concerned. 3. The Commission shall inform the body, association or group concerned of the decision taken on its proposal by 1 June the following year. The Commission shall conclude contracts for the measures referred to in Article 14 with those applicants whose proposals have been selected. Article 16 1. On application by the recipient, an advance of up to 50 % of the Community contribution to the cost of the measure shall be paid, from the fourth month following the signature of the contract referred to in Article 14, on presentation of suitable supporting documents. Payment of advances shall be subject to the lodging, in favour of the Commission, of a security of an equivalent amount. Such security may only be released with the agreement of the Commission. 2. Payment of the balance of the Community contribution shall be subject to the proper execution of the contract and to submission, no later than three months after the measure has been implemented, of a report drawn up by the recipient assessing the results of the measure or measures. Article 17 Recipients of aid shall forward to the Commission, either on their own initiative or on request, all information relating to the implementation of plans and shall submit to any verifications or inspections carried out by the Commission. TITLE V General and financial provisions Article 18 The specific aid for the establishment of a revolving fund, comprising both the aid from the Member State and the Community aid, shall be paid by the competent national authority to the producers' organizations within a maximum of three months of the aid application, once compliance with the provisions of Article 11 has been verified. Article 19 To obtain the Community aid for their quality and marketing improvement plans, the producers' organizations qualifying therefor shall submit an aid application to the competent national authority at the end of each reference period. 'Reference period' means each annual period of the plan's implementation running from the anniversary of the plan's approval. Aid applications shall be submitted each year in accordance with Annex IV, within the two months following the anniversary of the plan's approval, and must be accompanied by the invoices and all other documentary evidence relating to the work done. Article 20 The competent authorities of the Member States, having checked the aid applications and the documentary evidence produced in support thereof, shall pay, each year within the two months following the lodging of the aid application, the aid granted by the Member State and the Community in accordance with Article 14d (2) of Regulation (EEC) No 1035/72. Article 21 The rate to be used each year for the converison into national currency of the maximum amount of aid per hectare referred to in Article 2 of Regulation (EEC) No 790/89 shall be the agricultural conversion rate in force on the first day of the marketing year which begins during the reference period. Article 22 1. Should any aid have been paid in error, Member States shall, except in cases of force majeure, recover the amounts paid, plus the interest thereon from the date when the aid was paid until the date when it is recovered. The rate of interest to be applied shall be that in force for similar recovery operations under national law. Member States shall recover all aid paid pursuant to Title IIa of Regulation (EEC) No 1035/72 for those producers' organizations which cease their activities before the end of the third year following the date of the specific recognition referred to in Title I of this Regulation or from which specific recognition has been withdrawn under Article 4. 2. Aid recovered shall be paid to the disbursing agencies or departments and deducted by the latter from expenditure financed by the European Agricultural Guidance and Guarantee Fund in proportion to the Community financing. 3. The financial consequences arising from inability to recover sums paid shall be borne by the Commission in proportion to the Community financing. Article 23 Member States shall take the necessary steps to penalize any serious failure to fulfil the undertakings given or the obligations contracted under Title IIa of Regulation (EEC) No 1035/72 and under this Regulation. TITLE VI Financial provisions Article 24 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I MINIMUM REPRESENTATIVE DATA RELATING TO ECONOMIC ACTIVITY, REFERRED TO IN ARTICLE 2 (5) 1.2.3,4.5 // // // // // CN code // Product // Producer's association // Region 1.2.3.4.5 // // // Minimum number of members // Minimum production (1) // // // // // // // // // // // // 0802 11 // Almonds // // // France: // // // 10 // 100 tonnes // all regions // // // // // Spain: // // // 50 // 1 000 tonnes // - mountain and hill areas and less-favoured areas (2) and islands // // // 50 // 2 000 tonnes // - others // // // // // Portugal: // // // 10 // 150 tonnes // all regions // // // // // Greece: // // // 30 // 50 tonnes // all regions // // // // // Italy: // // // 40 // 3 000 tonnes // - Sicily // // // 40 // 2 500 tonnes // - Puglia // // // 30 // 1 000 tonnes // - Sardinia and other regions // // // 10 // 50 tonnes // Other Member States // // // // // // 0802 21 00 // Hazelnuts and filberts // // // France: // // // 100 // 1 000 tonnes // all regions // // // // // Spain: // // // 50 // 1 000 tonnes // - mountain and hill areas and less-favoured areas (2) and islands // // // 50 // 2 000 tonnes // - others // // // // // Portugal: // // // 10 // 50 tonnes // all regions // // // // // Greece: // // // 30 // 40 tonnes // all regions // // // // // Italy: // // // 30 // 1 000 tonnes // - Sicily // // // 40 // 3 000 tonnes // - Campania // // // 40 // 2 500 tonnes // - Lazio // // // 30 // 1 000 tonnes // - Piemonte and other regions // // // 10 // 40 tonnes // Other Member States // // // // // // 0802 31 00 // Walnuts // // // France: // // // 25 // 250 tonnes // all regions // // // // // Spain: // // // 25 // 250 tonnes // - mountain and hill areas and less-favoured areas (2) and islands // // // 25 // 500 tonnes // - other // // // // // Portugal: // // // 10 // 50 tonnes // all regions // // // // // Luxembourg: // // // 5 // 10 tonnes // all regions // // // // // Greece: // // // 40 // 15 tonnes // all regions // // // // // Italy: // // // 30 // 2 000 tonnes // all regions // // // 5 // 10 tonnes // Other Member States // // // // // 1.2.3,4.5 // // // // // CN code // Product // Producer's association // Region 1.2.3.4.5 // // // Minimum number of members // Minimum production (1) // // // // // // // // 0802 50 00 // Pistachios // // // Greece: // // // 30 // 25 tonnes // all regions // // // // // Italy: // // // 20 // 150 tonnes // all regions // // // 20 // 25 tonnes // Other Member States // // // // // // 1212 10 10 // Locus beans // // // Spain: // // // 50 // 1 000 tonnes // - mountain and hill areas and less-favoured areas (2) and islands // // // 50 // 2 000 tonnes // - other // // // // // Portugal: // // // 25 // 100 tonnes // all regions // // // // // Greece: // // // 50 // 25 tonnes // all regions // // // // // Italy: // // // 20 // 500 tonnes // all regions // // // 20 // 25 tonnes // Other Member States // // // // // (1) If the producers' organization handles various nuts and/or locust beans, the minimum production to be achieved is the sum of the minimum quantities laid down for each of the products and the regions concerned. (2) Within the meaning of Council Directive 86/466/EEC of 14 July 1986 concerning the Community list of less-favoured farming areas within the meaaning of Directive 75/268/EEC (Spain). OJ No L 273, 24. 9. 1986, p. 104. ANNEX II DATA SHEET FOR PRODUCERS' ORGANIZATIONS 1.2 // // Member State. // // Year: // The data provided below relate to the // Marketing year. 1. Business name: 2. Legal form: 3. Statutes (Attach a copy) 4. Address (Street, number, locality, telephone number, telex number) - of the administrative headquarters - of the sales headquarters 5. Territory covered: 6. Number of members: - Number of producers - Number of non-producer members (where applicable) 7. Particulars of members Please enclose a list of members, providing the following particulars: - surname and first name - number of plots used to grow nuts and/or locust beans, together with the registration numbers of these plots - area of irrigated and non-irrigated land used to grow almonds, hazelnuts or filberts, walnuts, pistachios and/or locust beans - quantities harvested, broken down by species - yield obtained per hectare of irrigated and non-irrigated land, broken down by species 8. Funding provided by members: Membership fees Other form of funding Joining fee Annual fees: (a) for the revolving fund: - flat-rate amount - percentage (b) other purposes (please specify) - flat-rate amount - percentage 9. Rules laid down by the producers's organization: - Rules relating to farming skills YES NO - Rules relating to production - Rules relating to marketing (please enclose a copy of these rules) 10. Technical facilities made available to members: A. Preparation and packaging station: YES NO Brief description of the facility (constituent parts, area covered, etc.): B. Equipment installed: 1.2.3.4.5 // - refrigerated storage: // YES // NO // // // // // // capacity: // m3 or t // - grading: // YES // NO // throughput: // t/h // - shelling: // YES // NO // throughput: // t/h // - drying: // YES // NO // throughput: // t/h 1,4.5 // - other (please specify): // 1,3.4.5 // // throughput: // t/h 11. Staff responsible for: - administration: - management: - preparation, packaging, storage: - technical assistance: - other activities: 12. Total area of member' orchards: 1.2,3 // // // Products // Area (ha) // 1.2.3 // // irrigated // not irrigated // // // // Nuts: // // // - almonds // // // - hazelnuts/filberts // // // - walnuts // // // - pistachios // // // - Other (1) // // // // // // Locust beans // // // // // // Other fruit and vegetables (1) // // // // // 1,4 // (1) Optional. // 13. Sales data for the preceding marketing year (1) (2) 1.2.3.4.5.6.7 // // // // // // // // Products // Produce harvested (t) // Unsold stocks (t) // Losses (t) // Produce marketed (t) // Average price obtained (nat. currency/t) // Value of produce marketed // // // // // // // // almonds // // // // // // // hazelnuts // // // // // // // walnuts // // // // // // // pistachios // // // // // // // Locust beans // // // // // // // Total // // // // // // // // // // // // // 14. Profit or loss on operations during the preceding marketing year: 15. Capital of revolving fund(2): 1.2 // (a) originally constitued // (national currency) (b) for organizations already recognized: 1.2 // - own funds: // (national currency) // - public funds: // (national currency) // Total: // 16. Quality and marketing improvement plan: (a) Date of submission (2): Date of approval (2):Date of implementation: (b) Brief description of the measures planned/proposed/in progress (delete where inapplicable): - Varietal conversion: - Marketing improvements: To be completed by the member state 17. RECOGNITION - under Article 13 of Regulation (EEC) No 1035/72 for nuts and/or locust beans (after 20 March 1989) - under Article 5 of Regulation (EEC) No. 1360/78 for locust beans (before 20 March 1989) Date: Decision No Published in: on: 18. SPECIFIC RECOGNITION UNDER ARTICLE 14b OF REGULATION (EEC) No 1035/72 Date: Decision No: Published in: on: 19. ADDITIONAL FLAT-RATE AID GRANTED (where applicable) - amount of the aid: - date of the granting of the aid: 20. WITHDRAWAL OF SPECIFIC RECOGNITION Date: Decision No: Published in: on: 21. CHECKS CARRIED OUT 1.2 // Date: // // Subject: // // // // Comments: // // // // // // // (1) Unshelled products. (2) Where applicable. ANNEX III DESCRIPTION OF THE QUALITY AND MARKETING IMPROVEMENT PLAN PROVIDED FOR IN ARTICLE 8 (1) A. Definition of the geographical area concerned B. Description of the initial situation as regards: 1. Production - number of holdings, area farmed, yield per hectare, volume of production harvested and importance thereof in relation to national production. This data must be broken down by species of nut and/or locust bean; - status of the orchards (age, density, size, root-stocks, presence of other fruit trees, etc.); - technical infrastructure available to the holdings 2. Technical assistance 3. Marketing Brief description of existing facilities, equipment and capacity. C. Production potential: objectives and prospective outlets D. Objectives pursued by the plan as regards: 1. Means of production - restructuring and/or conversion of orchards (replanting with new varieties or replacement by other nut trees and/or locust trees) - growing techniques (management and pruning systems, renewal of trees, density, selection of varieties, choice of root-stocks, etc.) - adaptation of new varieties (trial orchards where behaviour and yield may be studied) - adaptation of new varieties (trial orchards where behaviour and yield may be studied) - breeding of certified material (nurseries and orchards producing scions for selective breeding and cloning) - pest control - pollination - soil preparation, fertilization and improvement (soil studies, improvement of nutrition and fertilization, soil preparation, etc.). 2. Technical assistance (staff needs relating to production, training, sales management and administration). 3. Marketing (acquisition of necessary facilities for market preparation, packaging, storage, computerization and management of stocks). E. Necessary investments 1. Overall cost of the plan, broken down by type of measure. 2. Provisional cost, broken down by year of implementation. F. Foreseeable period of implementation and annual timetable (over a period not exceeding 10 years). ANNEX IV AID-APPLICATION PROVIDED FOR IN ARTICLE 19 Business name of the producers organization: Administrative address: (Street, number, locality, telephone number, telex number): Bank and account number to which the aid should be paid: Specific recognition under Article 14b of Regulation (EEC) No 1035/72: Date: Decision No Total area of the holding: Reference period from: to: LIST OF MEASURES CARRIED OUT DURING THE PERIOD 1,2.3 // // // Type of measure and supporting documents enclosed // Amount // // // // // A. Grubbing up of nut trees and/or locust trees followed by planting of new trees: // 1.2.3 // 1. Invoice No: // of: // // 2. Invoice No: // of: // // 3. Invoice No: // of: // // 4. Invoice No: // of: // 1,2.3 // B. Varietal conversion: // 1.2.3 // 1. Invoice No: // of: // // 2. Invoice No: // of: // // 3. Invoice No: // of: // // 4. Invoice No: // of: // 1,2.3 // C. Improvement of growing, management and pruning techniques: // 1.2.3 // 1. Invoice No: // of: // // 2. Invoice No: // of: // // 3. Invoice No: // of: // // 4. Invoice No: // of: // 1,2.3 // D. Genetic improvement and certification, stimulation of pollination: // 1.2.3 // 1. Invoice No: // of: // // 2. Invoice No: // of: // // 3. Invoice No: // of: // // 4. Invoice No: // of: // 1,2.3 // E. Soil preparation and improvement: // 1.2.3 // 1. Invoice No: // of: // // 2. Invoice No: // of: // // 3. Invoice No: // of: // // 4. Invoice No: // of: // 1,2.3 // // // to carry over // // // // // // Type of measure and supporting documents enclosed // Amount // // // // Carried over // // F. Pest control: // 1.2.3 // 1. Invoice No: // of: // // 2. Invoice No: // of: // // 3. Invoice No: // of: // // 4. Invoice No: // of: // 1,2.3 // G. Provision of technical assistance in the form of training and guidance on crop management: // 1.2.3 // 1. Invoice No: // of: // // 2. Invoice No: // of: // // 3. Invoice No: // of: // // 4. Invoice No: // of: // 1,2.3 // H. Acquisition and use of facilities for market preparation, storage, packaging, etc.: // 1.2.3 // 1. Invoice No: // of: // // 2. Invoice No: // of: // // 3. Invoice No: // of: // // 4. Invoice No: // of: // 1,2.3 // I. Technical assistance with sales management: // 1.2.3 // 1. Invoice No: // of: // // 2. Invoice No: // of: // // 3. Invoice No: // of: // // 4. Invoice No: // of: // 1,2.3 // // // Total expenditure on improvement plan over the reference period: // // // 1,2.3 // // // To be completed by the Member State: // // Application received on // // // // A. ELIGIBLE EXPENDITURE // Amount // 1. Total expenditure declared: // // 2. Total sums not eligible: // // 3. (1 - 2) Expenditure to be taken into consideration: // // 4. (3 Ã  0,55) Eligible expenditure: // // // // B. MAXIMUM PERMITTED AMOUNT // 1.2.3 // 1. Ecus: // // // 2. Rate on 1. 9. 19 . .: // // // 3. Total area: // // 1,2.3 // 4. (1 Ã  2 Ã  3) Total eligible amount: // // // // C. AMOUNT TO BE PAID: // // // Paid on:1 . MEANS OF PRODUCTION _ RESTRUCTURING AND/OR CONVERSION OF ORCHARDS ( REPLANTING WITH NEW VARIETIES OR REPLACEMENT BY OTHER NUT TREES AND/OR LOCUST TREES ) _ GROWING TECHNIQUES ( MANAGEMENT AND PRUNING SYSTEMS, RENEWAL OF TREES, DENSITY, SELECTION OF VARIETIES, CHOICE OF ROOT-STOCKS, ETC .) _ ADAPTATION OF NEW VARIETIES ( TRIAL ORCHARDS WHERE BEHAVIOUR AND YIELD MAY BE STUDIED ) _ ADAPTATION OF NEW VARIETIES ( TRIAL ORCHARDS WHERE BEHAVIOUR AND YIELD MAY BE STUDIED ) _ BREEDING OF CERTIFIED MATERIAL ( NURSERIES AND ORCHARDS PRODUCING SCIONS FOR SELECTIVE BREEDING AND CLONING ) _ PEST CONTROL _ POLLINATION _ SOIL PREPARATION, FERTILIZATION AND IMPROVEMENT ( SOIL STUDIES, IMPROVEMENT OF NUTRITION AND FERTILIZATION, SOIL PREPARATION, ETC .). 2 . TECHNICAL ASSISTANCE ( STAFF NEEDS RELATING TO PRODUCTION, TRAINING, SALES MANAGEMENT AND ADMINISTRATION ). 3 . MARKETING ( ACQUISITION OF NECESSARY FACILITIES FOR MARKET PREPARATION, PACKAGING, STORAGE, COMPUTERIZATION AND MANAGEMENT OF STOCKS ). E . NECESSARY INVESTMENTS 1 . OVERALL COST OF THE PLAN, BROKEN DOWN BY TYPE OF MEASURE . 2 . PROVISIONAL COST, BROKEN DOWN BY YEAR OF IMPLEMENTATION . F . FORESEEABLE PERIOD OF IMPLEMENTATION AND ANNUAL TIMETABLE ( OVER A PERIOD NOT EXCEEDING 10 YEARS ). ANNEX IV AID-APPLICATION PROVIDED FOR IN ARTICLE 19 BUSINESS NAME OF THE PRODUCERS ORGANIZATION : ADMINISTRATIVE ADDRESS : ( STREET, NUMBER, LOCALITY, TELEPHONE NUMBER, TELEX NUMBER ): BANK AND ACCOUNT NUMBER TO WHICH THE AID SHOULD BE PAID : SPECIFIC RECOGNITION UNDER ARTICLE 14B OF REGULATION ( EEC ) NO 1035/72 : DATE : DECISION NO TOTAL AREA OF THE HOLDING : REFERENCE PERIOD FROM : TO : LIST OF MEASURES CARRIED OUT DURING THE PERIOD 1,2.3TYPE OF MEASURE AND SUPPORTING DOCUMENTS ENCLOSED AMOUNT // // // // A . GRUBBING UP OF NUT TREES AND/OR LOCUST TREES FOLLOWED BY PLANTING OF NEW TREES : // 1.2.31 . INVOICE NO : OF : // 2 . INVOICE NO : OF : // 3 . INVOICE NO : OF : // 4 . INVOICE NO : OF : // 1,2.3B . VARIETAL CONVERSION : // 1.2.31 . INVOICE NO : OF : // 2 . INVOICE NO : OF : // 3 . INVOICE NO : OF : // 4 . INVOICE NO : OF : // 1,2.3C . IMPROVEMENT OF GROWING, MANAGEMENT AND PRUNING TECHNIQUES : // 1.2.31 . INVOICE NO : OF : // 2 . INVOICE NO : OF : // 3 . INVOICE NO : OF : // 4 . INVOICE NO : OF : // 1,2.3D . GENETIC IMPROVEMENT AND CERTIFICATION, STIMULATION OF POLLINATION : // 1.2.31 . INVOICE NO : OF : // 2 . INVOICE NO : OF : // 3 . INVOICE NO : OF : // 4 . INVOICE NO : OF : // 1,2.3E . SOIL PREPARATION AND IMPROVEMENT : // 1.2.31 . INVOICE NO : OF : // 2 . INVOICE NO : OF : // 3 . INVOICE NO : OF : // 4 . INVOICE NO : OF : // 1,2.3 // // TO CARRY OVER TYPE OF MEASURE AND SUPPORTING DOCUMENTS ENCLOSED AMOUNT // // // CARRIED OVER F . PEST CONTROL : // 1.2.31 . INVOICE NO : OF : // 2 . INVOICE NO : OF : // 3 . INVOICE NO : OF : // 4 . INVOICE NO : OF : // 1,2.3G . PROVISION OF TECHNICAL ASSISTANCE IN THE FORM OF TRAINING AND GUIDANCE ON CROP MANAGEMENT : // 1.2.31 . INVOICE NO : OF : // 2 . INVOICE NO : OF : // 3 . INVOICE NO : OF : // 4 . INVOICE NO : OF : // 1,2.3H . ACQUISITION AND USE OF FACILITIES FOR MARKET PREPARATION, STORAGE, PACKAGING, ETC .: // 1.2.31 . INVOICE NO : OF : // 2 . INVOICE NO : OF : // 3 . INVOICE NO : OF : // 4 . INVOICE NO : OF : // 1,2.3I . TECHNICAL ASSISTANCE WITH SALES MANAGEMENT : // 1.2.31 . INVOICE NO : OF : // 2 . INVOICE NO : OF : // 3 . INVOICE NO : OF : // 4 . INVOICE NO : OF : // 1,2.3 // // TOTAL EXPENDITURE ON IMPROVEMENT PLAN OVER THE REFERENCE PERIOD : 1,2.3TO BE COMPLETED BY THE MEMBER STATE : // APPLICATION RECEIVED ON // // // A . ELIGIBLE EXPENDITURE AMOUNT 1 . TOTAL EXPENDITURE DECLARED : // 2 . TOTAL SUMS NOT ELIGIBLE : // 3 . ( 1 _ 2 ) EXPENDITURE TO BE TAKEN INTO CONSIDERATION : // 4 . ( 3 X 0,55 ) ELIGIBLE EXPENDITURE : // // // B . MAXIMUM PERMITTED AMOUNT // 1.2.31 . ECUS : // // 2 . RATE ON 1 . 9 . 19 . .: // // 3 . TOTAL AREA : // // 1,2.34 . ( 1 X 2 X 3 ) TOTAL ELIGIBLE AMOUNT : // // // C . AMOUNT TO BE PAID : // // // PAID ON :